Application of 18 U.S.C. § 208 to Trustees of
                                              Private Trusts
             Although a trustee of a private trust, solely by virtue of his capacity as a trustee, should not be deemed
                to have a personal financial interest in the property of the trust, a trustee of a private trust may have
                such an interest under certain circumstances. Further, a trustee of a private trust also should be
                considered to be serving in the capacity of a “trustee” of an “organization” for purposes of 18 U.S.C.
                § 208(a).

                                                                                                   November 2, 2001

                                MEMORANDUM OPINION FOR THE GENERAL COUNSEL
                                       OFFICE OF GOVERNMENT ETHICS

                You have asked for our opinion whether, under 18 U.S.C. § 208 (1994), a
             trustee of a private trust inevitably has a personal financial interest in the trust and
             whether the trustee of a private trust serves in an “organization” within the
             meaning of section 208(a). We believe that, in general and with the qualifications
             discussed in more detail below, a government officer or employee will not have a
             personal financial interest in a matter, as defined in section 208(a), as a result of
             his position as trustee of a private trust. We believe, however, that a trustee of a
             private trust is a “trustee” serving in an “organization” for purposes of sec-
             tion 208(a).

                                      I. Personal Financial Interest of a Trustee

                You ask, first, whether a trustee has a personal financial interest under 18
             U.S.C. § 208 in all particular matters affecting the trust property. Section 208(a)
             disqualifies an officer or employee of the Executive Branch or any independent
             agency from participating in a particular matter

                      in which, to his knowledge, he, his spouse, minor child, general part-
                      ner, organization in which he is serving as officer, director, trustee,
                      general partner or employee, or any person or organization with
                      whom he is negotiating or has any arrangement concerning prospec-
                      tive employment, has a financial interest . . . .

             18 U.S.C. § 208(a). We have previously noted that “the statute recognizes and
             gives effect to two distinct types of disqualifying ‘financial interest’—personal
             and organizational.” Memorandum for Fred F. Fielding, Counsel to the President,
             from Charles J. Cooper, Assistant Attorney General, Office of Legal Counsel, Re:
             Interpretation of the Financial Interest Requirement of 18 U.S.C. 208 as Applied
             to a Spouse Trustee at 2 (Jan. 6, 1986). Because of this separate treatment by the
             statute, we concluded that “Congress did not intend a personal ‘financial interest’



                                                                229




227-329 VOL_25_PROOF.pdf 239                                                                                       10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         in an organization to arise solely from one’s status as trustee of the organization.”
         Id. As we observed, “[i]ndeed, a contrary conclusion would render entirely
         redundant the express language of section 208 that bars an official’s participation
         in matters affecting the financial interest of an organization in which the official
         serves as a trustee.” Id. 1 See also Connecticut Nat’l Bank v. Germain, 503 U.S.
         249, 253 (1992) (interpretations of statutes that render language superfluous are
         disfavored). We adhere to this conclusion. We, therefore, agree with the analysis
         set forth in your March 30, 2001 letter, that:

                  If . . . the trustee has no beneficial interest, receives no fees affected
                  by the performance of trust investments, and there are no facts sug-
                  gesting any potential fiduciary liability as a direct and predictable
                  result of the particular matter, then one would not necessarily find
                  any real potential for gain or loss to the trustee personally.

         Letter for Daniel L. Koffsky, Acting Assistant Attorney General, Office of Legal
         Counsel, from Marilyn L. Glynn, General Counsel, Office of Government Ethics
         at 6 (Mar. 30, 2001) (“Glynn Letter”). We note that those types of trustee interests
         giving rise to a personal financial interest on the part of a trustee (e.g., certain fee
         arrangements, a beneficial interest in the trust property or potential fiduciary
         liability of the trustee) could be identified by regulation.

                                  II. Trustees Serving in an Organization

             Your second question is whether the trustee of a private trust serves as “trustee”
         “in” an “organization” for purposes of section 208(a). You suggest that the term
         “trustee” might best be construed only “to describe a position on the governing
         body or board of an organization, particularly, but not exclusively, a non-profit
         organization.” Glynn Letter at 8. You also suggest that a private trust might not be
         an “organization.” Id. at 10-11.
             The plain and ordinary meaning of the term “trustee” encompasses the trustee
         of a private trust. E.g., Webster’s Third New International Dictionary 2457 (1993)
         (a trustee is “one to whom something is entrusted: one trusted to keep or adminis-
         ter something”). You propose an alternative reading under which the term
         “trustee” would be confined to a member of an organization’s board of trustees.
         Such a reading, you contend, would render “trustee” more compatible with the
         terms that immediately precede it—“officer” and “director”—both of which
         positions are typically present in organizations that have boards of trustees. Glynn
         Letter at 8-9. We find this argument unpersuasive. The term that immediately

             1
               As we also noted in that memorandum, this does not mean that “there are no conceivable circum-
         stances in which a spouse’s status as a trustee of an organization could in fact give rise to a personal
         financial interest, thus triggering the disqualification requirement of section 208.” Id. at 3 n.2.




                                                          230




227-329 VOL_25_PROOF.pdf 240                                                                                   10/22/12 11:10 AM
                               Application of 18 U.S.C. § 208 to Trustees of Private Trusts


             follows “trustee”—“general partner”—is not typically associated with organiza-
             tions that have boards of trustees. We therefore find far more compelling your
             alternative suggestion that what these terms have in common is that they identify
             persons who “have certain fiduciary duties to the organizations in which they
             serve.” Id. at 8. In any event, we find nothing in the terms “officer” and “director”
             to suggest that the term “trustee” should be confined to a member of a board of
             trustees.
                 On the issue whether a private trust is an “organization,” we first note that we
             have long held that a private trust is an “organization” for purposes of section 208.
             See Memorandum for Dudley H. Chapman, Associate Counsel to the President,
             from Leon Ulman, Deputy Assistant Attorney General, Office of Legal Counsel,
             Re: Conflict of Interest Review: H. Gregory Austin at 3 (Nov. 26, 1975) (“Ulman
             Memorandum”).
                 You correctly point out that 18 U.S.C. § 18 (1994) defines the term “organiza-
             tion” to mean “a person other than an individual.” Based on this definition, you
             question whether a trust in which the beneficiary is an individual can be an
             “organization.” This question, we believe, conflates a trust with the beneficiaries
             of the trust. As the comment to section 2 of the Restatement (Third) of Trusts
             (Tentative Draft No. 1, 1996) explains, “[i]ncreasingly, modern common law and
             statutory concepts and terminology tacitly recognize the trust as a legal ‘entity,’
             consisting of the trust estate and the associated fiduciary relation between the
             trustee and the beneficiaries.” Id. § 2, cmt. a. In any event, whether or not the trust
             is a legal entity, it is distinct from its beneficiaries. See G. Bogert & G. Bogert,
             Law of Trusts and Trustees § 1 (rev. 2d ed. 1984) (“A trust may be defined as a
             fiduciary relationship in which one person holds a property interest, subject to an
             equitable obligation to keep or use that interest for the benefit of another.”)
             Therefore, the fact that the beneficiary or beneficiaries may be individuals has no
             bearing on whether the trust satisfies the definition of “organization” in section 18.
                 Although the legal term “person” in isolation is often ambiguous on whether or
             not it includes unnatural persons (i.e., persons other than individual human
             beings), the plain terms of section 18 dispel any such ambiguity. In suggesting that
             a trust is not “a person other than an individual” for purposes of section 208, you
             note that the Dictionary Act definition of “person” contained in 1 U.S.C. § 1 does
             not specifically include “trusts.” We find this omission insignificant in this
             context. Section 1, by its very terms, is illustrative, not exhaustive: in identifying
             various things that the word “person” “include[s],” it does not thereby exclude
             other things from qualifying as persons. Moreover, section 1 expressly provides
             that its definition applies “unless the context indicates otherwise.” 1 U.S.C. § 1
             (2000). Because inclusion of a private trust within the meaning of the term
             “organization” would promote the conflict of interest objectives of section 208, we
             see no reason to disturb our longstanding position that a private trust is an
             “organization.”




                                                          231




227-329 VOL_25_PROOF.pdf 241                                                                   10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


            You also raise the question whether, consistent with the language of sec-
         tion 208, a trustee can fairly be said to be serving “in” a trust. Glynn Letter at 9,
         10. You suggest that the awkwardness of this phrasing supports the conclusion that
         the trustee of a private trust is not a “trustee” and that a private trust is not an
         “organization” for purposes of section 208. We do not believe, however, that it is
         any more awkward to speak of a trustee serving “in” a trust than to speak of—to
         use two examples indisputably within the scope of section 208—a general partner
         serving “in” a general partnership or an officer serving “in” a corporation. We
         therefore do not believe that the preposition “in” sheds meaningful light on the
         terms “trustee” and “organization.”
            For the above reasons, we conclude that a trustee of a private trust is a “trustee”
         serving in an “organization” for purposes of section 208(a).
            We believe that the courts would come to the same conclusion that we do. The
         Supreme Court has explained that “we begin with the understanding that Congress
         ‘says in a statute what it means and means . . . what it says there,’” Hartford
         Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000) (quoting
         Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 254 (1992)), and that, in
         construing a statutory provision, “[t]he plain meaning of legislation should be
         conclusive, except in the ‘rare cases [in which] the literal application of a statute
         will produce a result demonstrably at odds with the intentions of its drafters,’”
         United States v. Ron Pair Enters., Inc., 489 U.S. 235, 242 (1989) (alteration in
         original) (quoting Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 571 (1982)).
         For the reasons discussed above, a court would conclude that reading the terms
         “trustee” and “organization” to include the trustee of a private trust accords those
         terms their plain meaning and is neither absurd nor in conflict with Congress’s
         objective in enacting section 208(a).
            Even if a court were to find that the statutory language, context, and purpose
         were insufficient to enable it to determine the meaning of the terms “organization”
         and “trustee,” its conclusion would not change. Where the language of a term
         contained in a statutory provision is ambiguous, courts may look to the legislative
         history of that provision, Green v. Bock Laundry Machine Co., 490 U.S. 504, 511
         (1989), and construe the provision in a manner that furthers the purpose of the
         statute, Watt v. Western Nuclear, Inc., 462 U.S. 36, 56 (1983). We have previously
         examined the legislative history of section 208 for indications as to what types of
         entities Congress intended to encompass within that term. See, e.g., Applicability
         of 18 U.S.C. § 208 to the Federal Communications Commission’s Representative
         on the Board of Directors of the Telecommunications Development Fund, 21 Op.
         O.L.C. 96, 98-99 (1997). Here, a court would find sufficient legislative history to
         guide it in the proper construction of the term “organization.”
            In analyzing the precise issue of whether section 208’s use of the term “organi-
         zation” includes the trustee of a private trust, we previously concluded that the
         legislative history shows that section 208 does apply to the trustee of a private




                                                      232




227-329 VOL_25_PROOF.pdf 242                                                                 10/22/12 11:10 AM
                               Application of 18 U.S.C. § 208 to Trustees of Private Trusts


             trust. Ulman Memorandum at 3. In the Ulman Memorandum, we observed that 18
             U.S.C. § 434, the predecessor “conflict of interest” provision to section 208, was
             viewed as being broad enough to include an estate even though it spoke in terms of
             a “business entity,” and therefore we viewed it as also capable of embracing a
             testamentary trust. Id. at 2 (citing B. Manning, Federal Conflict of Interest
             Law 118 (1964)). We noted the absence of any indication that the use of the term
             “organization” in section 208 was intended to narrow the scope of the earlier
             provision. We also noted that one of the primary substantive changes made in
             enacting section 208 in 1962 was to remove the references to “business” or
             “corporation” that were contained in section 434, thereby making it clear that the
             new section restricts the activities of employees who are trustees or officers in
             non-profit corporations or foundations not engaged in commercial activities. Id.
             at 3. We then concluded that “[t]he fiduciary responsibilities of . . . [a] trustee for a
             private trust are analogous to those of an officer in a non-profit organization and
             could cause the same kind of divided loyalty on governmental policy questions
             that section 208 was intended to prevent.” Id.
                 The final point of our 1975 Ulman Memorandum was that, in his analysis of the
             proposed bill before Congress in 1961, Nicholas Katzenbach, then the Assistant
             Attorney General for the Office of Legal Counsel, asserted that section 208, in its
             substantive prohibitions, was “almost the counterpart” of section 3 of H.R. 3050,
             which was the proposed bill based on recommendations prepared by the New
             York City Bar Association. Ulman Memorandum at 3 (citing Federal Conflict of
             Interest Legislation: Hearings Before the Antitrust Subcomm. of the House Comm.
             on the Judiciary, 87th Cong. (1961) (“House Hearings”)). We regarded this as
             significant because section 3 of H.R. 3050 contained language making its prohibi-
             tion expressly applicable to a government employee who was the trustee of an
             ordinary trust. Id. (citing House Hearings at 6-7). Section 3 of H.R. 3050 provided
             that:

                      No Government employee shall participate in a transaction involving
                      the Government in the consequences of which he has a substantial
                      economic interest of which . . . to his actual knowledge, any of the
                      following persons has a direct and substantial economic interest . . .
                      (3) Any person of which he is an officer, director, trustee, partner, or
                      employee . . . .

             House Hearings at 7 (emphasis added). “Person” was defined in section 2(h)(i)(2)
             of that bill as including any “trust.” House Hearings at 6. Furthermore, that the
             definition of “person” listed “individuals” and “trusts” as distinct categories of
             “person” demonstrates an assumption on the part of the drafters of that legislation
             that a “trust” was something different from an “individual.” Compare H.R. 3050,
             § 2(h)(i)(1) to id. § 2(h)(i)(2); see House Hearings at 6.




                                                          233




227-329 VOL_25_PROOF.pdf 243                                                                     10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


            Moreover, in asserting that section 208, “in its substantive prohibitions is
         almost the counterpart of section 3 of H.R. 3050,” Assistant Attorney General
         Katzenbach explained his use of the term “almost” by adding the qualification
         “with the exception that under the latter bill a ‘substantial economic interest’
         would be defined by Presidential regulations and the President could provide for
         exemptions.” House Hearings at 41. This distinction has nothing to do with the
         scope of the term “organization” or “person.”
            Mr. Katzenbach’s view was communicated again to Congress in a letter he
         wrote, as Deputy Attorney General, to Senator Henry Jackson, the chairman of the
         Senate Armed Services Subcommittee examining divestment of securities by
         civilians nominated to statutory positions in the Department of Defense. Deputy
         Attorney General Katzenbach concluded that

                  only in an exceptional case would a financial interest of a spouse or
                  child be deemed to be a disqualifying financial interest within the
                  purview of section 208. Ownership by a spouse of a controlling
                  interest in a corporation transacting business with the Department of
                  Defense could not, perhaps, be ignored. Also, in a situation in which
                  the nominee exercises legal control over the property of the spouse,
                  the interest of the spouse could be considered a financial interest
                  within the contemplation of section 208 unless excluded by the
                  exception of nonsubstantial interests.

         Conflicts of Interest: Hearing on H.R. 8140 Before the Senate Comm. on the
         Judiciary, 87th Cong. 98 (1962) (“Senate Hearings”) (emphasis added). In
         responding to Senator Jackson’s inquiry concerning when a spouse’s property
         interest would be considered to fall within scope of section 208, Deputy Attorney
         General Katzenbach’s explanation specifically relies on a trustee-like relationship
         between the government official and the property at issue as the type of relation-
         ship that would fall within the ambit of the statute.2
            Moreover, including the trustee of a private trust within the scope of sec-
         tion 208 is consistent with, and furthers the purpose of, the Act. As one of the
         authors of the bill passed by the House, Representative John V. Lindsay, explained
         in testimony before the Senate Judiciary Committee, the Act’s purposes included
         ensuring that “[p]ersons occup[y]ing a position inside Government must not be


             2
               Although the Supreme Court has cautioned that “[w]e ought not to attribute to Congress an
         official purpose based on the motives of a particular group that lobbied for or against a certain
         proposal,” Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 120 (2001), in this case the statements
         were made by the Department of Justice, which was involved in drafting and sponsoring the legislation
         in question and was testifying in that capacity at the time. In Circuit City, the statement at issue had
         been made by a private special interest group that was criticizing a particular provision of the proposed
         legislation. Id.




                                                           234




227-329 VOL_25_PROOF.pdf 244                                                                                   10/22/12 11:10 AM
                               Application of 18 U.S.C. § 208 to Trustees of Private Trusts


             allowed to help an individual or entity on the outside, where the latter is seeking to
             make the wheels of government move in a particular way.” Senate Hearings at 41.
             The policy behind such a concern applies to the trustee of a private trust where his
             decision, as a government official or employee, could affect the value or profita-
             bility of the trust assets to which he owes a fiduciary duty. As the Supreme Court
             has explained:

                      To deter the trustee from all temptation and to prevent any possible
                      injury to the beneficiary, the rule against a trustee dividing his loyal-
                      ties must be enforced with “uncompromising rigidity.” A fiduciary
                      cannot contend “that, although he had conflicting interests, he served
                      his masters equally well or that his primary loyalty was not weak-
                      ened by the pull of his secondary one.”

             NLRB v. Amax Coal Co., 453 U.S. 322, 329-30 (1981) (citations omitted).
                Therefore, even if a court were to look to the legislative history of the Act, we
             believe that it would hold that trustees of private trusts are included within the
             scope of the provision prohibiting officers and employees of the federal govern-
             ment from participating in matters in which an organization in which they serve
             has a financial interest.

                                                   III. Conclusion

                Although a trustee of a private trust, solely by virtue of his capacity as a trustee,
             should not be deemed to have a personal financial interest in the property of the
             trust, a trustee of a private trust may have such an interest under certain circum-
             stances. Further, a trustee of a private trust also should be considered to be serving
             in the capacity of a “trustee” of an “organization” for purposes of 18 U.S.C.
             § 208(a).

                                                              M. EDWARD WHELAN III
                                                            Acting Assistant Attorney General
                                                                 Office of Legal Counsel




                                                          235




227-329 VOL_25_PROOF.pdf 245                                                                      10/22/12 11:10 AM